DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 7 recites the limitation "the strobe signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Based on claim analysis, it appears as though claim 7 should depend on claim 4, clarification/correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 9, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 8611403 B1), hereinafter, Ding, in view of Hoefmeister et al. (US 20050281193 A1), hereinafter, Hoefmeister.

Regarding claim 1:
Ding discloses a reception device (Fig. 1, RX 140) comprising: 
an input pin (Fig. 1, input of buffer 140; See Fig. 6) to be coupled to a transmission path (Fig. 1, channel 130) (Column 6, line 56 – column 7, line 27, reception device is implemented on an FPGA 10, which has pins for input and output); 
a receiver circuit (Fig. 1, buffer 142, receiver EQ 144) structured to receive an input signal input via the input pin (Column 3, lines 53-57); 
a latch circuit (Fig. 1, latch 146) structured to latch an internal signal (Fig. 1, output of 144) output from the receiver circuit; and 
an evaluation circuit (Fig. 1, eye viewer 155) structured to sample the internal signal, and to generate evaluation data with respect to a waveform of the internal signal (Column 3, lines 1-17), wherein the reception device is structured to be capable of providing the data to an external circuit (column 7, lines 17- 27, reception device is implemented on an FPGA 10, which has pins that structure the reception device to be capable of providing the output to an external circuit).
Thus, Ding discloses all limitations above, but fails to explicitly disclose whether the data provided to external circuit is the evaluation data.
Hoefmeister discloses a reception device (Fig. 3) structured to be capable of providing the data to an external circuit (Paragraph [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Ding’s reception device be structured to be capable of providing the evaluation data to an external circuit as disclosed by Hoefmeister. It would have been obvious so as to analyze or store the evaluation data externally. 

Regarding claim 2:
Ding and Hoefmeister discloses a reception device, wherein the evaluation data represents an eye pattern of the internal signal (Column 3, lines 1- 17). 

Regarding claim 9:
Ding and Hoefmeister discloses a reception device. Ding fails to explicitly disclose the evaluation circuit comprises an A/D converter.  
However, Hoefmeister discloses a reception device disclose the evaluation circuit comprises an A/D converter (Fig. 23, ADC logic) (Paragraphs [0108]-[0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Ding’s evaluation circuit comprises an A/D conveter as disclosed by Hoefmeister. It would have been obvious so as to enable sampling of data. 

Regarding claim 10:
Ding and Hoefmeister discloses a reception device. 
Ding discloses the reception device further comprising: 
a memory structured to store the evaluation data (Column 7, lines 10-31); and 
an interface circuit coupled to the memory (Column 7, lines 10-31, DSPs is claimed interface circuit).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Ding’s evaluation circuit comprises an A/D 
conveter as disclosed by Hoefmeister. It would have been obvious so as to enable sampling of data. 

Regarding claim 11:
Ding and Hoefmeister disclose a reception device.
Ding fails to explicitly disclose the reception device further comprising a driver that is coupled to the transmission path via the input pin, and that is structured to drive the transmission path according to serial data including a control signal.
Howeverm Hoefmeister discloses the reception device (Fig. 3, transceiver module) further comprising a driver (Fig. 3, buffer 945e ) that is coupled to the transmission path via the input pin, and that is structured to drive the transmission path according to serial data including a control signal (Fig. 3, output of 955b, MUX 955b selects data according to control signal provided by control logic 999 in order for the transmission of data to host by buffer 945e, i.e. a driver that is coupled to the transmission path via the input pin, and that is structured to drive the transmission path according to serial data including a control signal, see paragraphs [0054] and [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Ding’s reception device comprise a driver that is coupled to the transmission path via the input pin, and that is structured to drive the transmission path according to serial data including a control signal as disclosed by Hoefmeister. It would have been obvious so as to send feedback to a transmitter.

Regarding claim 13:
Ding discloses a transmission device (Fig. 1, column 2, lines 23-50); and the reception device, coupled to the transmission device via a transmission path (Fig. 1, channel 130).
The reception device is obvious over Ding in view of Hoefmeister as applied to claim 1 above.




4.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Hoefmeister as applied to claim 1 above, and further in view of Ray et al. (US 20190123726 A1), hereinafter, Ray.

Regarding claim 12:
Ding and Hoefmeister discloses a reception device, but fail to explicitly disclose the input signal and the internal signal are each configured as a differential signal.  
However, Ray discloses a reception device, wherein the input signal and the internal signal are each configured as a differential signal (Fig. 2, signals 111 and 151 are differential signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Ding’s reception device as modified by Hoefmesiter wherein the input signal and the internal signal are each configured as a differential signal as disclosed by Ray. It would have been obvious because differential signals provide good noise immunity.

5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Hoefmeister as applied to claim 1 above, and further in view of Banin et al. (US 20200212943 A1), hereinafter, Banin.


Regarding claim 14:
The transmission system is obvious over Ding in view of Hoefmeister as applied to claims 1 and 13 above. 
However Ding and Hoefmeister fail to disclose a vehicle comprising at least one camera and the transmission system structured to transmit an image acquired by the camera.  
Banin discloses a vehicle (Fig. 43c) comprising at least one camera (Fig. 44a, camera module) and the transmission system structured to transmit an image acquired by the camera (Fig. 44a, STEP TX/RX transmits image from camera via 4413 to STEP TX/RX via 4423).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Ding’s reception device as modified by Hoefmesiter to be a vehicle comprising at least one camera and the transmission system structured to transmit an image acquired by the camera as disclosed by Banin. It would have been obvious because Banin’s system enables high throughput for image processing (Paragraph [0313]).

Allowable Subject Matter
6.	Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Okuzono (US 20090195272 A1) discloses transmitting serial data including control data via a driver on a transmission path.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561.  The examiner can normally be reached on M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637